             Case 2:19-cv-00263-RDP Document 4 Filed 03/07/19 Page 1 of 3                 FILED
                                                                                 2019 Mar-07 PM 04:34
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JAYME DAVIDSON,           )
                          )
    Plaintiff,            )
                          )
v.                        )                   Case No. 2:19-cv-263-JEO
                          )
CHSPSC, LLC d/b/a         )                   JURY DEMAND
GRANDVIEW MEDICAL CENTER, )
                          )
    Defendant.            )

          JOINT STIPULATION TO CHANGE NAME OF DEFENDANT

         By agreement of the Parties, the name of the Defendant in the above-

referenced matter is corrected to reflect that the Defendant is “Affinity Hospital,

LLC d/b/a Grandview Medical Center.” The Parties jointly stipulate and request

that the caption of the case shall also be changed to reflect the correct name of the

Defendant.

                                        Respectfully submitted,


                                        s/ Susan N. Han
                                        Susan N. Han
                                        NETTLES HAN LAW, LLC
                                        2100 First Avenue North, Suite 600
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 383-2296
                                        E-mail: susan@nettleshanlaw.com

                                        and



4843-6824-3337.1
             Case 2:19-cv-00263-RDP Document 4 Filed 03/07/19 Page 2 of 3




                                        Brandy Lee
                                        Lee Law Firm, LLC
                                        403 Ninth Avenue
                                        Jasper Alabama 35501

                                        2100 First Avenue North, Suite 600
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 328-9445 Ext. 405
                                        E-mail: brandy@leelawfirmllc.com

                                        Attorneys for Plaintiff Jayme Davidson




                                        BRADLEY ARANT BOULT CUMMINGS LLP


                                        By: s/ Charles J. Mataya
                                          Charles J. Mataya (ASB-9898-A54C)
                                          1600 Division Street, Suite 700
                                          Nashville, TN 37203
                                          Tel.: 615-252-2324
                                          Fax: 615-252-6324
                                          cmataya@bradley.com

                                        Attorneys for Defendant Affinity Hospital,
                                        LLC d/b/a Grandview Medical Center




                                          2
4843-6824-3337.1
             Case 2:19-cv-00263-RDP Document 4 Filed 03/07/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
upon the following via the Court’s electronic case filing system on this the 7th day
of March, 2019.

         Susan N. Han
         Nettles Han Law, LLC
         2100 First Avenue North, Suite 600
         Birmingham, Alabama 35203
         Telephone: (205) 383-2296
         E-mail: susan@nettleshanlaw.com

         Brandy Lee
         Lee Law Firm, LLC
         403 Ninth Avenue
         Jasper Alabama 35501

         2100 First Avenue North, Suite 600
         Birmingham, Alabama 35203
         Telephone: (205) 328-9445 Ext. 405
         E-mail: brandy@leelawfirmllc.com

         Attorneys for Plaintiff

                                              s/ Charles J. Mataya
                                              Of Counsel




                                          3
4843-6824-3337.1
